ACCEPTED
                                                                                              06-14-00223-CR
                                                                                    SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                        3/12/2015 11:45:41 PM
                                                                                              DEBBIE AUTREY
                                                                                                       CLERK

                                   No. 06-14-00223-CR

                            IN THE COURT OF APPEALS          FILED IN
                                                      6th COURT OF APPEALS
                                                        TEXARKANA, TEXAS
                     FOR   THE SIXTH APPELLATE DISTRICT
                                                      3/12/2015 11:45:41 PM
                                                           DEBBIE AUTREY
                              TEXARKANA, TEXAS                 Clerk


DALE DEWAYNE FISHER                                   APPELLANT

VS

STATE OF TEXAS                                        APPELLEE

     MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT



TO HONORABLE JUDGES OF SAID COURT:

      NOW COMES, the Appellant by and through his Attorney, Tim Cone, and does

hereby move this Honorable Court to grant an extension of time for the purpose of filing

the Appellant’s Brief.

                                              I.

      Judgment was entered with the 115th District Court of Upshur County, Texas, in

Cause Number 16,741 styled The State of Texas vs. Dale Dewayne Fisher, on the 12th

day of November, 2014. The Appellant’s brief is due on March 13, 2015. This is the

Appellant’s first request for an extension of time for the late filing of Appellant’s brief.
      That the Appellant hereby requests an extension of time to file Appellant’s brief

until April 13, 2015, and will hopefully be the last extension we will ask for and as

reason therefore, would show the court as follows: Appellant’s attorney has recently

submitted a brief in Cory Martin Colvin v. State, Case Number 06-14-00163-CR to the

Sixth Court of Appeals. Further, Appellant’s attorney was preparing for jury trials in

the 115th District Court for the two week session beginning February 9, 2015: State v.

Carlos Bunch, Jr., Cause Number 12503; State v. Alton Ray Easley, Jr., Cause Numbers

16346,16499 and 16647;State v. David Bruce Williams, Cause Number 16580; State v.

Mary Ellen Clark, Cause Number 16723; State v. Christopher Alan Ray, Cause Number

16,784; State v. Kelly Wayne Haney, Cause number 16,881; State v. Stefoni Elyse

Knox, Cause Number 16,854;State v. Jerry Dean Becht, Cause Number 16,907; and

State v. Lester Shane Browning, Cause Number 16,875. Further, Appellant’s attorney

was preparing for jury trials in the 124th District Court of Gregg County for the weeks of

February 16, and February 23, 2015: State v. Billy Ray Williams, Cause Number

42,225-B and State v. Alvin Bernard Allen, Cause Number 44,257-B. Further,

Appellant’s attorney has been preparing a brief in State v. Roderick King, Case Number

06-14-00166-CR.


.
.

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that the Honorable Court of Appeals extend the time for the filing of

Appellant’s Brief in this cause to the 13th day of April, 2015.




                                       Respectfully Submitted,

                                       /s/Tim Cone

                                       ______________________________
                                       Tim Cone, Attorney At Law
                                       State Bar N. 04660350
                                       P.O. Box 413
                                       Gilmer, Texas 75644
                                       903-725-6270
                                        e-mail: timcone6@aol.com



                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
Appellant’s Motion for Extension of Time to File Brief has been served to Natalie
Miller, Assistant Criminal District Attorney for Upshur County, attorney for Appellee,
on this the 12th day of March, 2015.

                                       /s/Tim Cone
_____________________________
Tim Cone, Attorney At Law